DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: 
“a liquid oxidizer supply device that supplies a liquid oxidizer that causes the solid fuel to oxidize to the flow channel through the opening of the starting end surface of the solid fuel, thereby causing the solid fuel to combust in a mode in which a flow of combustion gas, flowing in a direction from the starting end surface toward the terminating end surface, is produced in the flow channel” in claim 9 with supporting structure found in Paragraph 0032.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1, 3 and 9 are objected to because of the following informalities:  
Claims 1, 3 and 9 use “both end surface” to refer to the “starting end surface” and the “terminating end surface”. Consistent terminology is request for sake of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore (U.S. Pre-grant Publication 2016/0194256), hereinafter Whitmore, in view of Fuller (U.S. Pre-grant Publication 2013/0042596), hereinafter Fuller.

Regarding Independent Claim 1, Whitmore teaches a solid fuel (30a, 30b and 30c) in which openings are formed on both end surfaces (Figure 1 – the bore, 20, passes from the first end surface, 11, to the second end surface, 12, thereby forming openings on both end surfaces) in a length direction parallel to a direction in which a rocket is propelled (Figure 1 – the openings formed by the bore, 20, are along a length direction, left to right in the figure, of the solid fuel, which is parallel to the direction the rocket is propelled as it passes through the center of the nozzle at the second end surface, 12), the solid fuel defining therein a flow channel (20) communicating between the opening of a starting end surface (11) that is one end surface in the length direction and the opening of a terminating end surface (12) that is the other end surface (Figure 1 – the bore, 20, is formed between the opening in the starting end surface, 11, and the opening at the terminating end surface, 12, along the length direction), the solid fuel being housed in a casing (Figure 1 – the solid fuel is surrounded by a casing and therefore housed in the casing) that constitutes a portion of the rocket (Figure 1 – the casing is a portion of the rocket engine shown in figure 1) and providing thrust to the rocket (Paragraph 0017 – the solid fuel is used generate combustion to provide thrust to the rocket system) by combusting in a mode in which a flow of combustion gas, flowing in a direction from the starting end surface toward the terminating end surface, is produced in the flow channel Figure 1 – Paragraphs 0017 and 0032 – the solid fuel is used to generate combustion gases that flow in the channel, 20, from the starting end surface, 11, to the terminating surface, 12).
Whitmore does not teach the solid fuel comprising: 
a readily combustible portion including a readily combustible exposed surface exposed to the flow channel; and 
a combustion-resistant portion covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible portion, the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion; 
wherein the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end surface.
However, Fuller teaches a solid fuel (Title) that comprises:
a readily combustible portion (Figure 3 – Paragraph 0063 – the solid fuel, 336 and 338, has an inner portion, 338, that is high energy/fast burning fuel and therefore readily combustible portion) including a readily combustible exposed surface exposed to the flow channel (Figure 3 – Paragraph 0063 – the readily combustible portion is the inner portion that has a radially inner surface that is exposed to a channel/bore, 334); and 
a combustion-resistant portion (Figure 3 – Paragraph 0063 – the solid fuel, 336 and 338, has an outer portion, 336, that is low energy/slow burning fuel and therefore combustion-resistant portion) covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible Figure 3 – the combustion resistant portion, 336, is located radially outside and covering the outer surface of the readily combustible portion, with the outer surface of the readily combustible portion being opposite the exposed surface in a radial direction, which is orthogonal to the length, which is vertical through the port, 334), the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion (Paragraph 0063 – the combustion-resistant portion is a slower burning material than the material of the readily combustible portion and therefore is more resistant to combustion than the readily combustible portion); 
wherein the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end surface (Figure 3 – Paragraph 0055 – the portions have different geometric shapes and characteristics, which include overhangs, therefore the combustion-resistant portion includes an overhang over the readily combustible portion to generate turbulence and assist mixing; the overhangs and undercuts are a stopper that will prevent peeling in the same manner as acknowledged by Applicant in Figures 2 and 4 and Paragraphs 0057 and 0064, where an overhang or undercut provides the function of a stopper).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Whitmore by making each block of the solid fuel of Whitmore comprise a readily combustible portion including a readily combustible exposed surface exposed to the flow channel; and a combustion-resistant portion covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible Fuller – Paragraph 0044, Lines 25-26) by generating turbulence and assisting in mixing (Fuller – Paragraph 0055).

Regarding Claim 2, Whitmore in view of Fuller teach the invention as claimed and discussed above. 
Whitmore further teaches the solid fuel is divided into a plurality of blocks in the length direction (Figure 1 – the solid fuel, 30a, 30b and 30c, is shown to be divided into at least three blocks along the length direction along the central axis, 22).
Thus the combination of Whitmore and Fuller, as discussed above, results in each of the blocks comprises the readily combustible portion including the readily combustible exposed surface, and the combustion-resistant portion including the stopper.

Regarding Claim 4, Whitmore in view of Fuller teach the invention as claimed and discussed above.
Whitmore further teaches in each of blocks an opening is formed in a first end surface (Figure 1 – the each block has an opening on the left end surface which is the first end surface of each block) and an opening in a second end surface (Figure 1 – each block has an opening on the right end surface which is the second end surface of each block); the blocks includes a first block (30b) and a second block (30a).
Whitmore in view of Fuller, as discussed so far, do not teach in each of the blocks, the combustion-resistant portion comprises a shape in which an opening is formed in each of a first end surface that is one end surface in the length direction and a second end surface that is another end surface and, also, an area of the opening of the first end surface is smaller than an area of the opening of the second end surface; and
a portion of the combustion-resistant portion constituting the first end surface constitutes the stopper for the readily combustible portion of the first block including the combustion-resistant portion, or for the readily combustible portion of the second block adjacent to the first block at a position closer to the starting end surface than the first block.
However, Fuller teaches the combustion-resistant portion comprises a shape in which an opening is formed in each of a first end surface that is one end surface in the length direction (Figures 3 and 10 – Paragraphs 0044 and 0054-0055 and 0058 – the grain takes a desired shape with one desired shape shown in Figure 10; therefore the combustion resistant portion, 336, has an opening, 812, in the first/top end surface) and a second end surface that is another end surface (Figures 3 and 10 – Paragraphs 0044 and 0054-0055 and 0058 – the grain takes a desired shape with one desired shape shown in Figure 10; therefore the combustion resistant portion, 336, has an opening, 814, in the second/bottom end surface) and, also, an area of the opening of the first end surface is smaller than an area of the opening of the second end surface (Figure 10 – the area of the opening, 812, in the first end surface is smaller than the area of the opening, 814, in the second end surface); and
Figures 3 and 10 – Paragraph 0055 – the portions have different geometric shapes and characteristics, which include overhangs, therefore the combustion-resistant portion, 336, includes an overhang at the first end surface which will overhand hang over the readily combustible portion, 338, to generate turbulence and assist mixing; the overhang as shown in Figure 10 used in the combustion resistant portion, 336, will prevent peeling in the same manner as acknowledged by Applicant in Figures 2 and 4 and Paragraphs 0057 and 0064, where an overhang or undercut provides the function of a stopper for the readily combustible portions in the same block), or for the readily combustible portion of a second block adjacent to a first block at a position closer to the starting end surface than the first block (Figures 3 and 10 – the overhang in the combustion-resistant portion, 336, as shown in Figure 10, will act as an undercut for a block with identical shape as it extends further towards the channel at the first end surface than at the second end surface, therefore the portion will function as a stopper for the readily combustible portion of a block on top of the first end surface and closer to the starting end surface of the entire fuel grain.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of in each of the blocks, the combustion-resistant portion comprises a shape in which an opening is formed in each of a first end surface that is one end surface in the length direction and a second end surface that is another end surface and, also, an area of the opening of the first end surface is smaller than an area of the opening of the second end surface; and a portion of the combustion-resistant 
Further it is noted that the combination of Whitmore and Fuller, as discussed above, results in combustion resistant portion of the first block acting as a stopper for the readily combustible portion of a second block adjacent to a first block at a position closer to the starting end surface than the first block, since the combustion-resistant portion extends further to the channel at the first surface than at the second surface thereby making the portion that is an overhang for the first block, act as an undercut for the second block which is on the first end surface.  Therefore the portion, which would be an undercut relative to the readily combustible portion of the second block will act as a stopper.

Regarding Claim 5, Whitmore in view of Fuller teach the invention as claimed and discussed above. Whitmore further teaches the first end surface is disposed at a positon closer to the starting end surface than the second end surface (Figure 1 – the first end surfaces of each block is closer to the starting end surface, 11, of the grain than the second end surfaces of each block).
The combination of Whitmore and Fuller teach a portion of the combustion-resistant portion of the first block constituting the first end surface constitutes the stopper for the readily combustible portion of the second block (See rejection for Claim 4 above).

Regarding Claim 7, Whitmore in view of Fuller teach the invention as claimed and discussed above. Whitmore in view of Fuller, as discussed so far, do not teach an inner surface, far from the casing in the direction orthogonal to the length direction, of the combustion resistant portion of each of the blocks is inclined so as to gradually approach the casing with proximity in the length direction to the second end surface.
However, Fuller teach an inner surface, far from the casing in the direction orthogonal to the length direction, of the combustion resistant portion of each of the blocks is inclined so as to gradually approach the casing with proximity in the length direction to the second end surface (Figures 3 and 10 - Paragraphs 0044 and 0054-0055 and 0058 – the grain takes a desired shape, one of which is shown in Figure 10, which has a inner surface, 804, that is far from the casing, since it is a radially inner surface, and is inclined to gradually approach the casing as it extend towards the bottom/second end surface).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of an inner surface, far from the casing in the direction orthogonal to the length direction, of the combustion resistant portion of each of the blocks is inclined so as to gradually approach the casing with proximity in the length direction to the second end surface, as taught by Fuller, into the device of Whitmore and Fuller, for the same reasons as discussed above for Claim 1.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Fuller as applied to claims 2 and 4 above, and further in view of Good (U.S. Patent No. 3,744,427), hereinafter Good.

Regarding Claim 3, Whitmore in view of Fuller teach the invention as claimed and discussed above. The combination of Whitmore and Fuller teaches in each of the blocks, the combustion-resistant portion comprises a shape covering the outer surface in the length direction of the readily combustible portion (See rejection for Claim 1 above).
Whitmore in view of Fuller do not teach in each of the blocks, the combustion-resistant portion comprises a shape covering the both end surfaces in the length direction of the readily combustible portion; and
a portion, covering an end surface of the readily combustible portion closer to the terminating end surface among the both end surfaces, of the combustion-resistant portion constitutes the stopper for the readily combustible portion.
However, Good teaches a hybrid rocket engine (Column 2, Lines 5-9 – the rocket engine uses a fuel grain and oxidizer and therefore is a type of hybrid rocket engine) with a solid fuel (10) with a starting end surface (Figure 1 – the left end surface of the grain, 10, is the starting end surface) and a terminating end surface (Figure 1 – the right end surface of the grain, 10, is the terminating end surface) and a combustion-resistant portion (70 – Column 5, Lines 9-34 – the matrix is a combustion-resistant portion as it maintains structure longer relative to the readily combustible portion, i.e. lithium, of the fuel grain) and a readily combustible portion (Figure 4 – Column 4, Line 58-Column 5, Line 8 – the portion of the fuel grain in the open cells, defined by the coating, 74, is the readily combustible portion as it melts and is used within the combustion operation of the motor more readily than the combustion resistant portion, 70) where the shape of the combustion-resistant portion covers both end surface in the length Figure 4 – the combustion-resistant portion, 70, covers both end surface of the readily combustible portions – See annotated figure below for clarification); and 
a portion, covering an end surface of the readily combustible portion closer to the terminating end surface among the both end surfaces, of the combustion-resistant portion constitutes the stopper for the readily combustible portion (Figure 4 – Column 2, Lines 5-9 and Column 6, Lines 10-16 - the portion of the combustion resistant portion covering the right side of the readily combustible portion is the portion that is closer to the terminating end surface, as the flow is left to right and the portion will function as a stopper as acknowledged by Applicant in Figures 2 and 4 and Paragraphs 0057 and 0064, since it is similar in shape).

    PNG
    media_image1.png
    448
    743
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Good
Paragraphs 0044 and 0055).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Whitmore in view of Fuller to made the combustion-resistant portion of each block have a shape where the overhangs and undercuts in each of the block of propellant of Whitmore and Fuller covers the both end surfaces in the length direction of the readily combustible portion; and a portion, covering an end surface of the readily combustible portion closer to the terminating end surface among the both end surfaces, of the combustion-resistant portion constitutes the stopper for the readily combustible portion, as taught by Good, in order to confine and hold the readily combustible portions until mixed with the oxidizer and have protruding portions of the combustion-resistant portions assist in the mixing (Good – Column 2, Lines 1-5 and Column 6, Lines 10-16).

Regarding Claim 6, Whitmore in view of Fuller teach the invention as claimed and discussed above. Whitmore in view of Fuller, as discussed so far, do not teach the combustion resistant portion of each of the blocks includes;
a thick portion that constitutes the first end surface and that includes a combustion resistant exposed surface that is continuous with the first end surface and that is exposed to the flow channel, and 

However, Fuller teaches the combustion resistant portion includes;
a thick portion that constitutes the first end surface (Figures 3 and 10 - Paragraphs 0044 and 0054-0055 and 0058 – the grain takes a desired shape, one of which is shown in Figure 10, with a thick portion shown at the top/first end surface, therefore the combustion resistant portion, 336, has a thick portion at the first end surface), and 
a thin portion that constitutes the second end surface (Figures 3 and 10 - Paragraphs 0044 and 0054-0055 and 0058 – the grain takes a desired shape, one of which is shown in Figure 10, with a portion shown at the bottom/second end surface that has a radial width that is smaller than the thick portion making it the thin portion, therefore the combustion resistant portion, 336, has a thin portion at the first end surface), covers the outer surface of the readily combustible portion (Figure 3 – the combustion resistant portion, 336, covers the outer surface of the readily combustible portion, therefore the thin portion covers the outer surface of the readily combustible portion, 338), and has a thickness in the direction orthogonal to the length direction that is thinner than that of the thick portion (Figures 3 and 10 - Paragraphs 0044 and 0054-0055 and 0058 –the thin portion shown at the bottom/second end surface that has a radial width that is smaller than the thick portion making it the thin portion, therefore the combustion resistant portion, 336, has a thin portion at the first end surface).

a thick portion that constitutes the first end surface, and 
a thin portion that constitutes the second end surface, covers the outer surface of the readily combustible portion, and has a thickness in the direction orthogonal to the length direction that is thinner than that of the thick portion, as taught by Fuller, into each of the blocks of Whitmore in view of Fuller for the same reasons as discussed above for Claim 1.
Whitmore in view of Fuller do not teach the thick portion includes a combustion resistant exposed surface that is continuous with the first end surface and that is exposed to the flow channel.
However, Good teaches a hybrid rocket engine (Column 2, Lines 5-9 – the rocket engine uses a fuel grain and oxidizer and therefore is a type of hybrid rocket engine) with a solid fuel (10) with a starting end surface (Figure 1 – the left end surface of the grain, 10, is the starting end surface) and a terminating end surface (Figure 1 – the right end surface of the grain, 10, is the terminating end surface) and a combustion-resistant portion (70 – Column 5, Lines 9-34 – the matrix is a combustion-resistant portion as it maintains structure longer relative to the readily combustible portion, i.e. lithium, of the fuel grain) and a readily combustible portion (Figure 4 – Column 4, Line 58-Column 5, Line 8 – the portion of the fuel grain in the open cells, defined by the coating, 74, is the readily combustible portion as it melts and is used within the combustion operation of the motor more readily than the combustion resistant portion, 70) where the combustion resistant portion has a portion that includes a combustion resistant Figure 4 – the portion of the combustion resistant portion, 70, to the left of the cell containing the readily combustible portion and has an exposed surface that is exposed to flow in the channel – See annotated Figure below for clarification).

    PNG
    media_image1.png
    448
    743
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Good
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Whitmore in view of Fuller by making the thick portion of the combustion resistant portion include a combustion resistant exposed surface that is exposed to the flow in the channel, as taught by Good, thereby making the a combustion resistant exposed surface that is continuous with the first end surface in order to confine and hold the readily combustible portions until mixed with Good – Column 2, Lines 1-5 and Column 6, Lines 10-16).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent No. 6,092,366), hereinafter Smith, in view of Fuller.

Regarding Independent Claim 1, Smith teaches a solid fuel (24) in which openings are formed on both end surfaces (Figures 2 and 14 – the bore that passes from the first/top end surface to the second/bottom end surface through which the stem, 202, passes forms openings on both end surfaces) in a length direction parallel to a direction in which a rocket is propelled (Figures 2 and 14 – the openings formed by the bore are along a length direction, up and down in the figure, of the solid fuel, which is parallel to the direction the rocket is propelled as it passes through the center of the nozzle, 32, at the second/bottom end surface), the solid fuel defining therein a flow channel (Figures 2 and 14 – the channel through which the stem, 202, passes is a flow channel) communicating between the opening of a starting end surface (Figure 2 – the surface of the fuel, 24, at the top of the fuel is a starting end surface) that is one end surface in the length direction and the opening of a terminating end surface (Figure 2 – the end surface at the bottom of the solid fuel, 24, is the terminating end surface) that is another end surface (Figure 2 – the channel is formed between the opening in the starting end surface and the opening at the terminating end surface along the length direction), the solid fuel being housed in a casing (18) that constitutes a portion of the rocket (Figure 2 – the casing, 18, is a portion of the rocket engine shown in figure 2) and Column 1, Lines 44-52 – the solid fuel is used generate combustion to provide thrust to the rocket system) by combusting in a mode in which a flow of combustion gas, flowing in a direction from the starting end surface toward the terminating end surface, is produced in the flow channel (Figure 2 - Column 1, Lines 44-52 – the solid fuel is used to generate combustion gases that flow in the channel from the starting end surface to the terminating surface).
Smith does not teach the solid fuel comprising: 
a readily combustible portion including a readily combustible exposed surface exposed to the flow channel; and 
a combustion-resistant portion covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible portion, the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion; 
wherein the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end surface.
However, Fuller teaches a solid fuel (Title) that comprises:
a readily combustible portion (Figure 3 – Paragraph 0063 – the solid fuel, 336 and 338, has an inner portion, 338, that is high energy/fast burning fuel and therefore readily combustible portion) including a readily combustible exposed surface exposed to the flow channel (Figure 3 – Paragraph 0063 – the readily combustible portion is the inner portion that has a radially inner surface that is exposed to a channel/bore, 334); and 
Figure 3 – Paragraph 0063 – the solid fuel, 336 and 338, has an outer portion, 336, that is low energy/slow burning fuel and therefore combustion-resistant portion) covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible portion (Figure 3 – the combustion resistant portion, 336, is located radially outside and covering the outer surface of the readily combustible portion, with the outer surface of the readily combustible portion being opposite the exposed surface in a radial direction, which is orthogonal to the length, which is vertical through the port, 334), the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion (Paragraph 0063 – the combustion-resistant portion is a slower burning material than the material of the readily combustible portion and therefore is more resistant to combustion than the readily combustible portion); 
wherein the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end surface (Figure 3 – Paragraph 0055 – the portions have different geometric shapes and characteristics, which include overhangs, therefore the combustion-resistant portion includes an overhang over the readily combustible portion to generate turbulence and assist mixing; the overhangs and undercuts are a stopper that will prevent peeling in the same manner as acknowledged by Applicant in Figures 2 and 4 and Paragraphs 0057 and 0064, where an overhang or undercut provides the function of a stopper).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith by making Fuller – Paragraph 0044, Lines 25-26) by generating turbulence and assisting in mixing (Fuller – Paragraph 0055).

Regarding Claim 8, Smith in view of Fuller teach the invention as claimed and discussed above. Smith from the opening of the starting end surface to the opening of the terminating end surface, the inner surface of the flow channel constitutes a side surface of a column having an imaginary straight line extending in the length direction as a center axis (Figure 2 – the channel through the solid fuel, 24, is a straight cylinder thereby making the inner surface of the channel having a side surface of a column that is a straight line in the length direction).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford (U.S. Patent No. 5,582,001), hereinafter Bradford, in view of Fuller.

Regarding Claim 9, Bradford teaches a hybrid rocket (Title), comprising: 
58) in which openings are formed on both end surfaces in a length direction (Figure 1 – the solid fuel, 58, has openings on the right and left end surface in the length/left to right direction as shown in the figure), the solid fuel defining therein a flow channel (Figure 1 – the channel between elements 37 and 60) communicating between the opening of a starting end surface that is one end surface in the length direction and the opening of a terminating end surface that is another end surface (Figure 1 – the channel is formed between the opening in the left/starting end surface and the opening in the right/terminating end surface); 
a liquid oxidizer supply device (44, 54, 50, 48, 47, and 53) that supplies a liquid oxidizer (Figure 1 – Column 4, Line 61 – Column 5, Line 12 – the oxidizer supply device provides liquid oxidizer to the solid fuel, 58) that causes the solid fuel to oxidize to the flow channel through the opening of the starting end surface of the solid fuel, thereby causing the solid fuel to combust (Figure 1 – Column 4, Line 61 – Column 5, Line 12 – the oxidizer supply device provides liquid oxidizer to the solid fuel, 58, to oxidize the fuel and cause combustion to produce a flow of combustion gases) in a mode in which a flow of combustion gas , flowing in a direction from the starting end surface toward the terminating end surface, is produced in the flow channel (Figure 1 – Column 4, Line 61 – Column 5, Line 12 – the oxidizer supply device provides liquid oxidizer to the solid fuel, 58, to oxidize the fuel and cause combustion to produce a flow of combustion gases in the channel); 
a casing (16) that houses the solid fuel (Figure 1 – the fuel is within the casing, 16, and therefore is housed in the casing); and 
22) that is connected to an end of the casing (Figure 1 – the nozzle is connected to the end of the casing, 16) and that jets the combustion gas (Figure 1 – Column 4, Line 61 – Column 5, Line 12 – the nozzle jets the combustion gases to produce thrust). 
Bradford does not teach the solid fuel includes; 
a readily combustible portion including a readily combustible exposed surface exposed to the flow channel, and 
a combustion-resistant portion covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible portion, the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion and including an5 703380308.1inner surface that is exposed to the flow channel after the readily combustible portion burns out, thereby combusting slower than the readily combustible portion while protecting the casing; and 
the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end surface.
However, Fuller teaches a solid fuel (Title) that comprises:
a readily combustible portion (Figure 3 – Paragraph 0063 – the solid fuel, 336 and 338, has an inner portion, 338, that is high energy/fast burning fuel and therefore readily combustible portion) including a readily combustible exposed surface exposed to the flow channel (Figure 3 – Paragraph 0063 – the readily combustible portion is the inner portion that has a radially inner surface that is exposed to a channel/bore, 334); and 
Figure 3 – Paragraph 0063 – the solid fuel, 336 and 338, has an outer portion, 336, that is low energy/slow burning fuel and therefore combustion-resistant portion) covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible portion (Figure 3 – the combustion resistant portion, 336, is located radially outside and covering the outer surface of the readily combustible portion, with the outer surface of the readily combustible portion being opposite the exposed surface in a radial direction, which is orthogonal to the length, which is vertical through the port, 334), the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion (Paragraph 0063 – the combustion-resistant portion is a slower burning material than the material of the readily combustible portion and therefore is more resistant to combustion than the readily combustible portion) and including an5 703380308.1inner surface that is exposed to the flow channel after the readily combustible portion burns out (Figure 3 – the combustion resistant portion, 336, is on radially outside the readily combustible portion, 338, relative to the channel, 334, therefore is it exposed to the channel after the readily combustible portion burns out), thereby combusting slower than the readily combustible portion while protecting the casing (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)); 
the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end Figure 3 – Paragraph 0055 – the portions have different geometric shapes and characteristics, which include overhangs, therefore the combustion-resistant portion includes an overhang over the readily combustible portion to generate turbulence and assist mixing; the overhangs and undercuts are a stopper that will prevent peeling in the same manner as acknowledged by Applicant in Figures 2 and 4 and Paragraphs 0057 and 0064, where an overhang or undercut provides the function of a stopper).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradford by making the solid fuel of Bradford comprise a readily combustible portion including a readily combustible exposed surface exposed to the flow channel; and a combustion-resistant portion covering an outer surface, opposite the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible portion, the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion and including an5 703380308.1inner surface that is exposed to the flow channel after the readily combustible portion burns out, thereby combusting slower than the readily combustible portion while protecting the casing; wherein the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end surface, as taught by Fuller, in order to increase thrust from the solid fuel (Fuller – Paragraph 0044, Lines 25-26) by generating turbulence and assisting in mixing (Fuller – Paragraph 0055).

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Fuller as applied to claim 9 above, and further in view of Nagata (Foreign Patent Publication JP2008/240643 – Translation provided), hereinafter Nagata.

Regarding Claim 10, Bradford in view of Fuller teach the invention as claimed and discussed above.
Bradford further teaches a tank (44) that has an interior in which the liquid oxidizer is stored (Figure 1 – the tank, 44, stores liquid oxidizer) and, also, is capable of supplying, to the interior, a pressurization gas that applies pressure to a liquid surface of the liquid oxidizer in the interior (Figure 1 – the tank has a connect to a pressurization gas, 48, through the conduit, 57); and
a supply pipe (50) that includes an inflow end through which the liquid oxidizer flows in (Figure 1 – the end of the pipe, 50, connected to the tank, 44, is the inflow end), and an outflow end through which the liquid oxidizer flows out (Figure 1 – the outflow end is the end of the pipe, 50, connected to the injector, 26, that provides the oxidizer to the channel in the fuel, 58), the supply pipe constituting a pipe passage through which the liquid oxidizer flows from the inflow end to the outflow end (Figure 1 – the pipe passage is the portion of the pipe, 50, from the inflow to the outflow ends).
Bradford in view of Fuller do not teach the liquid oxidizer supply device comprises: 
a gas discharger that is provided in the tank and that discharges gas, obtained by the liquid oxidizer vaporizing in the interior, out of the tank; 

a gas valve capable of switching between a pressurization stop state in which a supply of the pressurization gas to the tank is cut off and, also, the gas is discharged from the gas discharger, and a pressurization state in which the discharging of the gas from the gas discharger is cut off and, also, the pressurization gas is supplied to the tank and, thereby, the liquid oxidizer is pushed by the pressurization gas from the inflow end through the outflow end and to the flow channel of the solid fuel; wherein 
the supply pipe includes, between the inflow end and the outflow end along the pipe passage, an upward protrusion protruding upward from the tank, the upward protrusion constituting a portion of the pipe passage; and 
in a case in which the gas valve is set to the pressurization stop state, when the liquid oxidizer is injected into the tank, a void from at least the upper protrusion to the outflow end of the pipe passage is secured.
However, Nagata teaches a liquid oxidizer supply device (Paragraph 0001) that comprises a tank (110) containing a liquid oxidizer (160) with a supply pipe (114, 116, and 118) and a gas discharger (152) that is provided in the tank and that discharges gas, obtained by the liquid oxidizer vaporizing in the interior, out of the tank (Figure 1 – Paragraphs 0021 and 0024 – the gas discharger vents the gases from the tank generated by the vaporizing of the liquid oxidizer); 
Figure 1 – the opening at the bottom of the portion, 114, of the supply pipe is an inflow end) being immersed in the liquid oxidizer in the interior of the tank (Figure 1 – the inflow end is immersed in the liquid oxidizer, 160, in the tank), the outflow end being connected to the engine disposed downward from the tank (Figure 3a – the outflow end, 118, of the supply pipe is connected to the engine, 200, that is downward from the tank); and 
a gas valve (150) capable of switching between a pressurization stop state in which a supply of the pressurization gas to the tank is cut off (Figure 3a – the state shown in figure 3a block the pressurization gases from the tank, 300) and, also, the gas is discharged from the gas discharger (Figure 3a – the state shown in figure 3a allows the gases to be discharged from the gas discharger, 152), and a pressurization state (Figure 3b – the state shown in figure 3b shows the pressurization gases being able to flow into the tank) in which the discharging of the gas from the gas discharger is cut off and, also, the pressurization gas is supplied to the tank (Figure 3b – in the state shown in Figure 3b pressurization gases are supplied to the tank and the venting of gases is stopped) and, thereby, the liquid oxidizer is pushed by the pressurization gas from the inflow end through the outflow end and to the engine (Figure 3b – the state shown in Figure 3b shows the liquid oxidizer, 160, being pushed up the inflow end through the outflow end into the engine); wherein 
the supply pipe includes, between the inflow end and the outflow end along the pipe passage, an upward protrusion (116) protruding upward from the tank (Figure 1 – the portion, 116, of the supply pipe protrudes up from the bottom of the tank), the upward protrusion constituting a portion of the pipe passage (Figure 1 – the upward protrusion is a portion of the pipe passage between the inflow end and outflow end); and 
Figure 3b – Paragraph 0024 – when the valve is in the pressurization stop state, as shown in figure 3, a void is formed at upward protrusion as no liquid oxidizer flows through the supply pipe).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradford in view of Fuller by making the liquid oxidizer supply device further comprising a gas discharger that is provided in the tank and that discharges gas, obtained by the liquid oxidizer vaporizing in the interior, out of the tank;  the inflow end being immersed in the liquid oxidizer in the interior of the tank, the outflow end being connected to the flow channel of the solid fuel disposed downward from the tank; and a gas valve capable of switching between a pressurization stop state in which a supply of the pressurization gas to the tank is cut off and, also, the gas is discharged from the gas discharger, and a pressurization state in which the discharging of the gas from the gas discharger is cut off and, also, the pressurization gas is supplied to the tank and, thereby, the liquid oxidizer is pushed by the pressurization gas from the inflow end through the outflow end and to the flow channel of the solid fuel; wherein the supply pipe includes, between the inflow end and the outflow end along the pipe passage, an upward protrusion protruding upward from the tank, the upward protrusion constituting a portion of the pipe passage; and in a case in which the gas valve is set to the pressurization stop state, when the liquid oxidizer is injected into the tank, a void from at least the upper protrusion to the outflow end of the pipe passage is secured, as taught by Nagata, in order to provide a Nagata – Paragraph 0003). 

Regarding Claim 13, Bradford in view of Fuller and Nagata teach the invention as claimed and discussed above. Bradford in view of Fuller and Nagata, as discussed so far, do not teach a gas guide pipe for guiding, to the flow channel of the solid fuel, the gas discharged from the gas discharger.
However, Nagata teaches a gas guide pipe (154) for guiding, to the flow channel of the solid fuel, the gas discharged from the gas discharger (Figure 3a – the gas guide pipe, 154, guides the gases from the gas discharger to the engine and therefore the solid fuel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of a gas guide pipe for guiding, to the flow channel of the solid fuel, the gas discharged from the gas discharger, as taught by Nagata into the device of Bradford in view of Fuller and Nagata, as discussed above for the same reasons as discussed above for Claim 10.

Regarding Claim 14, Bradford in view of Fuller and Nagata teach the invention as claimed and discussed above. Further the combination of Bradford, Fuller and Nagata results in the gas guide pipe connecting the gas discharger and portion of the supply pipe constituting the void (Nagata – the guide pipe, 154, connects the discharger, 152, to the location of the void at the top of the tank, within the conduit, 114) thereby the gas discharged from the gas discharger is supplied to the flow channel of the solid fuel through the gas guide pipe and the Nagata – Figure 3b – the gases are provided to the engine and thus to the flow channel through the guide pipe, 154, and the void as shown in Figure 3b). Therefore the combination of Bradford in view of Fuller and Nagata teach the limitations of Claim 14.

Allowable Subject Matter
Claims 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The limitations “the upward guide guiding the liquid oxidizer upward from the inflow end toward the upward protrusion; a turn-back that constitutes the upward protrusion, the turn-back turning the liquid oxidizer that is guided upward by the upward guide back toward the interior of the tank; and a downward guide including one end that is connected to the turn-back and another end that constitutes the outflow end, the downward guide guiding the liquid oxidizer ” along with the remaining limitations of Claim 11 are not taught suggested in the prior art of record. 
Nagata teaches an upward protrusion from the tank, 116, and an upward guide, 114, but does not teach the guiding the liquid oxidizer upward from the inflow end to toward the upward protrusion as the liquid oxidizer is already in contact with the structure interpreted as the upward protrusion. Further the upward protrusion, 116, is a straight pipe and therefore a .

Claims 12 depends from Claim 11 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claim 15 recites similar limitations and therefore is indicated as containing allowable subject matter for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741